DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 29, 2022 has been entered.
 
This is the Communication in response to the Amendment filed on July 29, 2022, for Application, title: “System And Method For Dynamic Insurance Coverage In A Subscription Vehicle Service”.

Status of the Claims
Claims 1-20 were pending.  By the 07/29/2022 Response, claim 1, 8, and 15 have been amended, claims 7, 14, and 20 have been cancelled, and no new claim has been added.  Accordingly, Claims 1-6, 8-13, and 15-19 are pending in the application and have been examined.

Priority
This application was filed on 10/30/2019 and is a CIP of U.S. Application No. 15/187,494 filed on 06/20/2016 (Patented No. 10,580,081) which is a CON of U.S. Application No. 15/187,243 filed on 06/20/2016 (Patented No. 10,580,080) which is a CIP of U.S. Application No. 14/847,881 filed on 09/08/2015 (abandoned) which claims benefit of U.S. Provisional Application No. 62/046,813 filed on 09/05/2014.
For the purpose of examination, the 09/05/2014 is considered to be the effective filing date.

Terminal Disclaimer
The terminal disclaimers filed on 08/10/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patents No. 10,580,081, 10,580,080, co-pending Applications 16/670,337, and 16/670,295 have been reviewed and are accepted on 08/11/2022.  The terminal disclaimers have been recorded.

Allowable Subject Matter
Claims 1-6, 8-13, and 15-19 are pending in this application.  All pending claims are allowed.
The following is an examiner’s statement of reasons for allowance:
The independent claims 1, 8, and 15 are found to be patent-eligible per the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 Revised PEG”).  More specifically, the limitations “maintaining a fleet of vehicles available for pairing with a plurality of clients of the subscription vehicle service, wherein pairing a client with a vehicle creates a driver-to-vehicle combination; associating telematics devices with each of the vehicles of the fleet of vehicles paired with a client; enabling remote electronic communication over a communications network between the telematics devices and the server; the telematics devices collecting data elements associated with each driver-to-vehicle combination in the subscription vehicle service; the telematics devices electronically communicating the collected data elements to the server; for a given client, the server recognizing generation of a new driver-to-vehicle combination, wherein generating the new driver-to-vehicle combination coincides with terminating a previous driver-to-vehicle combination; the server packaging the data elements and the server providing the packaged data elements to one or more insurance providers, wherein the data elements are packaged according to predefined preferences of the one or more insurance providers; the server receiving quotations from the one or more insurance providers for insurance policies to insure the new driver-to-vehicle combination; based on the quotations, the server selecting an insurance policy; the server simultaneously activating the selected insurance policy for the new driver-to- vehicle combination and terminating an insurance policy for the previous driver-to-vehicle combination; the server, in communication with the telematics devices, remotely monitoring one or more risk-indicative data elements, wherein the one or more risk-indicative data elements are defined in association with the selected insurance policy; the server determining that one or more of the one or more risk-indicative data elements has exceeded a predefined threshold; based on the determination that one or more of the one or more risk-indicative data elements has exceeded a predefined threshold, the server alerting the given client or modifying access to a vehicle associated with the new driver-to-vehicle combination, wherein alerting the given client or modifying access to a vehicle associated with the new driver-to-vehicle combination comprises one or more of: sending a short message service communication to a portable computing device associated with the given client, transmitting an audio announcement to a radio system within the vehicle, sending an electronic mail communication to an account associated with the given client, disabling an ignition system of the vehicle, activating a speed governor within the vehicle, and locking doors of the vehicle.” are found to be applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  In summary, the claims involve an abstract idea but include the additional elements that, having considered both individually and in combination as ordered, integrate the abstract idea into a practical application.  Therefore, the claims are patent-eligible.
Furthermore, the closest prior art Bowne (U.S. Pub. No. 2013/0006675-A1) and Adams (U.S. Pub. No. 2015/0187014-A1), individually or in combination, do not teach each and every elements of the claims.  Also, an NPL (non-patent literature) search did not identify any reference that, individually or in combination with others, teach every element of the claims.  Therefore, the claims are allowable over the prior arts.
For these reasons, independent claims 1, 8, and 15 are allowed.  Dependent claims 2-6, 9-13, and 16-19 are also allowed because of their dependency on their respective independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-17 (renumbered from claims 1-6, 8-13, and 15-19) are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI TRAN whose telephone number is (571)272-7364. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on 571-272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAI TRAN
Primary Examiner
Art Unit 3697



/HAI TRAN/Primary Examiner, Art Unit 3697